Case 13-45489-mxm13 Doc 145 Filed 03/14/19   Entered 03/14/19 09:29:38   Page 1 of 4
Case 13-45489-mxm13 Doc 145 Filed 03/14/19   Entered 03/14/19 09:29:38   Page 2 of 4
Case 13-45489-mxm13 Doc 145 Filed 03/14/19                Entered 03/14/19 09:29:38        Page 3 of 4



1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     Kristin A. Zilberstein, Esq. (SBN 24104960)
2    GHIDOTTI | BERGER LLP
3    1920 Old Tustin Ave.
     Santa Ana, CA 92705
4    Ph: (949) 427-2010
     Fax: (949) 427-2732
5    kzilbertstein@ghidottiberger.com
6
     Authorized Agent for Creditor
7    US Bank Trust N.A., as Trustee of Igloo Series III Trust
8
                              UNITED STATES BANKRUPTCY COURT
9
                   NORTHERN DISTRICT OF TEXAS – FT. WORTH DIVISION
10
11
12   In Re:                                               )   CASE NO.: 13-45489-mxm13
                                                          )
13   EDWARD NEAL BRADFORD and                             )   CHAPTER 13
     KRYSTAL R. BRADFORD,                                 )
14
                                                          )   CERTIFICATE OF SERVICE
15            Debtors.                                    )
                                                          )
16                                                        )
                                                          )
17
                                                          )
18                                                        )

19
20                                    CERTIFICATE OF SERVICE

21            I am employed in the County of Orange, State of California. I am over the age of

22   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
23   Santa Ana, CA 92705.
24            I am readily familiar with the business’s practice for collection and processing of
25   correspondence for mailing with the United States Postal Service; such correspondence would
26   be deposited with the United States Postal Service the same day of deposit in the ordinary
27   course of business.
28




                                                      1
                                       CERTIFICATE OF SERVICE
Case 13-45489-mxm13 Doc 145 Filed 03/14/19                Entered 03/14/19 09:29:38        Page 4 of 4



1           On March 14, 2019, I served the following documents described as:
2                  AMENDED RESPONSE TO NOTICE OF FINAL CURE
3                   PAYMENT
4    on the interested parties in this action by placing a true and correct copy thereof in a sealed
5    envelope addressed as follows:
6
     (Via United States Mail)
7
     Debtor                                              Chapter 13 Trustee
8    Edward Neal Bradford                                Pam Bassel
     5501 Charlott St                                    7001 Blvd 26, Suite 150
9    Ft. Worth, TX 76112                                 North Richland Hills, TX 76180

10   Joint Debtor                                        U.S. Trustee
     Krystal R Bradford                                  United States Trustee
11   5501 Charlott St                                    1100 Commerce Street
     Ft. Worth, TX 76112                                 Room 976
12                                                       Dallas, TX 75242
     Debtor’s Counsel
13   Richard M. Weaver
     Richard M. Weaver & Associates
14   5601 Airport Freeway
     Fort Worth, TX 76117
15
16
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
17   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
18
19   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
20
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
21   America that the foregoing is true and correct.
22
            Executed on March 14, 2019, at Santa Ana, California
23
     /s / Steven P. Swartzell
24
     Steven P. Swartzell
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
